Citation Nr: 0823610	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  02-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for cellulitis of the 
left leg.

5  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1976 and 
from December 1976 to May 1985. He was born in 1947.

This appeal is from June and September 2001 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office.  The former decision awarded service connection and 
implemented the initial rating of tinnitus and residuals of a 
right shoulder injury and denied, in pertinent part, service 
connection for residuals of injuries of the knees, for 
cellulitis of the left leg, and for degenerative disc disease 
of the back.  The latter decision, in pertinent part, awarded 
service connection and implemented the initial ratings for 
peripheral neuropathy of the upper and lower extremities.

In a decision in December 2006, the Board denied entitlement 
to a schedular rating in excess of 40 percent for peripheral 
neuropathy of the left (major) upper extremity lower 
radicular group; granted a separate schedular rating of 20 
percent for peripheral neuropathy of the left (major) upper 
extremity middle radicular group; denied entitlement to a 
schedular rating in excess of 30 percent for peripheral 
neuropathy of the right (minor) upper extremity lower 
radicular group; granted a separate schedular rating of 20 
percent for peripheral neuropathy of the right (minor) upper 
extremity middle radicular group; denied a schedular rating 
in excess of 40 percent for peripheral neuropathy of the left 
lower extremity; denied schedular rating in excess of 40 
percent for peripheral neuropathy of the right lower 
extremity; and denied entitlement to an evaluation in excess 
of 10 percent for service-connected tinnitus.  The Board also 
remanded the issues shown on the first page of the present 
decision.

In addition to the disabilities which have been addressed 
during the current appeal, the veteran also has service 
connection for diabetes mellitus, for which a 20 percent 
rating is assigned; and bilateral defective hearing, for 
which a noncompensable rating is assigned.

Issues ## 2, 3, 4, and 5 are herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required by 
the appellant. 


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran has a chronic back 
disorder including degenerative disc disease which is, or may 
be presumed to be, of service origin or associated with his 
service-connected disabilities.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, nor may be in-service 
incurrence or aggravation be presumed, and it is not due to 
the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5102A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 32.309, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran filed his claim in June 2000, which was followed 
by letters from the VARO to him in June, September, and 
November 2000 and February and March 2001, identifying what 
was being done and what was required in his claim as well as 
other VCAA data.  The veteran immediately responded by 
telephone that he would get additional medical information, 
but the other data should be in service records, so another 
attempt was made to secure those.  The claims were handled in 
ratings in June and September 2001.  He filed a Notice of 
Disagreement and a timely appeal.  Throughout, the VARO sent 
him an explanatory letters, an SOC and SSOC's, etc.  In the 
aggregate, the Board finds that the RO has satisfied the duty 
to notify and assist under the VCAA.  The content of letters 
and other communications complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Any other defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate those claims.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative have identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal, or suggested in any 
way that there is any prejudice due to a lack of proper VA 
notice or assistance.

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled. 

Thus, any absence of information was harmless error and, to 
whatever extent the any decision of the Court requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the veteran and any presumption of error as to 
VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand on 
issues ##1 and 4 would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the pre-aggravation baseline level of severity of 
the non-service-connected condition and deducting that 
baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The intended 
effect of the amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006), 
now codified at 38 C.F.R. § 3.310(b) (2007). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).


The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

The veteran has argued that he had reported treatment for a 
back injury at various specified duty stations.  The claims 
file contains individual service health records from each of 
these bases save one.  In 2006, the Board asked that the 
veteran provide additional data so that an intelligent 
pursuit could be undertaken for additional service records.  
He did not respond, and additional records were not otherwise 
obtained.  It would appear that all available pertinent in-
service clinical data is probably now of record.

Available service treatment records (STRs) show that he was 
seen in February 1967 for continued backache.  X-ray of the 
lumbar spine was negative.

In March 1981, he was lifting something out of the 
refrigerator when he strained his low back.  Lumbosacral 
strain was diagnosed and he was confined to quarters for 72 
hours.  

In June 1984, he was at the gym on base playing racquetball 
and ran into a wall, experiencing lumbosacral strain.  He was 
again placed on 72 hours in quarters.  He returned to duty 
after the back improved.  X-rays showed a questionable 
fracture of the left 4th rib on only one view.   However, X-
ray of the lumbosacral spine was negative.  No further low 
back complaints or findings were noted including at 
separation.

Service facility findings in February 1997 showed complaints 
of back pain and some radiation.  

Private neurological evaluations in May June, August, and 
December 1999, May and August 2000 showed complaints of back 
pain with some radicular symptoms in the left leg.  

A service department facility showed lumbosacral spine X-rays 
in September 2000 reflecting slight sclerosis in the bony 
structures.  He had spurring and disc space narrowing at L-
3/L-4, L-4/L-5 and L-5/S-1 levels.  There was marginal 
sclerosis around both sacroiliac joints and some scattered 
areas of sclerosis throughout the lumbar spine.  

A March 2001 VA examination report noted a diagnosis of 
degenerative disc disease but did not provide an opinion as 
to etiology and duration.  

Pursuant to the Board's remand action, the veteran underwent 
a special VA orthopedic examination in August 2007.  His 
history of back problems was noted in detail.  He complained 
of intermittent low back pain aggravated by some activities.  
The examination findings were reported.  The examiner "very 
very strongly" opined that the veteran's low back injuries 
in service were totally unrelated to any current back 
problems.

The veteran has a current diagnosis of lumbar degenerative 
disc disease.  The objective documentatation confirms low 
back complaints and treatment in service, specifically some 
complaints of back pain and seemingly minor acute trauma 
which appeared to resolve absent residuals.  So the remaining 
question becomes whether there is a nexus between the two 
under 38 C.F.R. § 3.159(c)(4).

The veteran asserts continuity of back symptoms.  The veteran 
has provided his opinion that his current back problems are 
due to service.  He is free to make observations but 
unqualified to render diagnoses and a nexus opinion such as 
this.  Moreover, the evidence does not support his hypothesis 
of chronicity.


On the other hand,. an opinion is of record from an 
orthopedic expert to the effect that the current (and any 
post-service) clinical findings of low back disability 
including degenerative changes are entirely unrelated to 
service, may not be so presumed (e.g., they were not present 
to a compensable degree in the year following separation) and 
are not due to service-connected disabilities.  In that 
regard, the evidence is not equivocal, and a reasonable doubt 
is not raised to be resolved in the veteran's favor.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.


REMAND

A.  Increased Rating - Right Shoulder

The right shoulder disability is the only remaining appellate 
issue with regard to disability rating, as opposed to 
entitlement to service connection.  

His STRs show with regard to the right shoulder that he was 
found to have a fracture through the greater tuberosity of 
the head in August 1978.  The position of the fracture 
fragment was said to be satisfactory on X-rays.  The X-ray 
report referred to his having fallen off an aircraft.  It was 
initially thought he might have a acromioclavicular (AC) 
separation, but fracture was to be ruled out by X-ray.  

A service department facility performed right shoulder X-rays 
in September 2000 which showed degenerative changes in the AC 
joint.  Diagnosis was degenerative joint disease of the AC 
joint.

On VA examination in March 2001, the veteran gave the in-
service shoulder fracture history and said that he had 
developed increased pain in the right shoulder, aggravated by 
movement and cool weather.

The veteran asserted that his right shoulder became worse 
after the March 2001 examination, and the Board's 2006 remand 
noted that on that examination the examiner did not provide 
an opinion of the extent of functional impairment during 
flare-ups in response to the veteran's report of increased 
symptoms during cool weather.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner had diagnosed degenerative 
joint disease of the right shoulder, which is rated based on 
range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5201.  Since the Board noted that the 
disability is now rated for impairment of the clavicle under 
DC 5203, there was a valid issue as to whether the 
degenerative changes of the acromioclavicular joint were 
residuals of the clavicle fracture in service.

The Board remanded the case for a VA examination for such 
evidence and an opinion.  The opinion now of record, based on 
an examination in March 2007, is to the effect that the AC 
arthritis now shown is not of service origin.  The examiner 
acknowledged that there may have been an AC injury at the 
time of the initial injury which could account for the AC 
arthritis, but said that was unlikely.  However, the examiner 
did not address any current further clinical data so as to 
evaluate the already service-connected residuals of the in-
service right shoulder injury and fracture.

In weighing the aforementioned opinion, review of the 
original service records shows that the initial post-injury 
impression was that the veteran may have had an AC separation 
as a result of the trauma, so it remains to now be further 
determined whether this would reasonable qualify as an AC 
trauma for the purposes of the current arthritis.  This could 
make a significant difference his disability rating.  

In addition, during the course of the current appeal and 
since the Board's remand, new guidelines have been issued by 
the U.S. Court of Appeals for Veterans Claims (Court) with 
regard to increased ratings cases and mandatory notice in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2009).  

In the SSOC and elsewhere since the Board remand, the issue 
relating to the right shoulder has not been dealt with at 
all, and must have been inadvertently omitted from further 
consideration and adjudication as directed in the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the veteran the right 
to compliance with the remand orders).

A.  Service Connection - Knees and Left Leg

The veteran contends argues that he was seen in service for 
all of the claimed disabilities, and that records may be 
missing.  Several searches have been made for such records.  
In the 2006 Board remand, he was asked to provide additional 
details, so that a thorough search could be made for 
additional records, if any.  He did not respond, and 
additional service records were not forthcoming.  

Service clinical records refer to a significant number of 
incidents of skin eruptions particularly but not exclusively 
involving his legs and feet, occasionally involving 
nonhealing ulcers and/or early abscess; sometimes diagnosed 
as nonspecific dermatitis (psoriasis, pemphigus, lichen 
planus and dermatophytosis were ruled out by biopsy) but most 
prevalently diagnosed as cellulitis.  On at least one 
occasion, after injuring his right knee in a motorcycle 
accident, he also developed secondary cellulitis.  On a 
physical examination in May 1974, he said he had experienced 
ongoing problems with aching of his lower extremities.

An X-ray was taken of the left leg in April 1970, and no 
abnormalities were identified.  In July 1975, he was thought 
to have possibly fractured his right knee, but X-ray 
examination was normal.

Private hospital records show that he was hospitalized in 
September and October 1996 for a significant draining open 
septic lesion on the plantar aspect of his left foot.  He had 
been previously seen at another facility and then by a local 
podiatrist, who had opened what was then thought to be a 
plantar wart and was then diagnosed as cellulitis at the time 
of admission.  At the time of admission, his anterior tibial 
ulcer in service was specifically noted.  There was erythema 
induration, measuring at least 17 cms., and and an open 
ulcer; it was staphylococcus aureus methicillin sensitive.  
His elevated glucose levels were noted (with the indication 
that he had not actually been diagnosed before with 
diabetes); it was not identified as a contributor to the 
infection, but he was advised to watch for additional rashes 
or lesions.  The area was irrigated, debrided, and packed.  
Because of the nature of the infection, his history of slow 
healing, and nature of the care required, a right subclavian 
line was placed and therapeutic regimen was rigorous.   

Service facility findings in February 1997 showed complaints 
of back pain and some radiation.  X-rays in February 1997 
confirmed mild degenerative spurring on the patella and 
articular surface of the left distal femur and proximal 
tibia, and mild degenerative changes in the right knee 
without evidence of effusion or acute pathology.  In April 
1997, he again had a week-long history of left heel pain, and 
an ulcer was found.  It was noted that in September, he had 
previously had 4 surgical procedures on that area for similar 
findings.  The plantar fascia was erythematous, and it was 
felt that he had early cellulitis versus complications from 
healing.  

Private neurological evaluations by C.S., M.D., in May, June, 
August, and December 1999 and May and August 2000 showed 
complaints of back pain with some radicular symptoms in the 
left leg.  He also had neck pain said to be due to arthritis.  
Other notations included a right great toe problem in July 
1999 along with otitis, and that his left ear inflammation 
was again due to otitis in September 1999.

Service facility notations in September 2000 were that he had 
degenerative changes of both knees, at the patellofemoral 
joints and his back.

A report of an orthopedic evaluation in April 2001 reflect 
the ongoing presence of multiple acrochordons under both 
arms; he said he had had them for some 30 years on and off.  
He was noted to continue to have slow healing and a history 
of lower extremity ulcerations.

On VA examination in March 2001, the veteran reported a 
history of knee injuries in service, said that he continued 
to work on a lot of hard surfaces, and reported that he had 
had increasing problems with pain in both knees.  Diagnosis 
was made of degenerative arthritis of  both knees.  He also 
had a history of cellulitis which was not then active. On a 
VA Vocational Rehabilitation assessment in November 2001, it 
was noted that he had reduced flexion in his back and left 
knee and hips probably due to his sedentary life style and 
"past injury".

Pursuant to the Board's remand, the veteran was to have been 
examined by VA in August 2007, an evaluation which took place 
in part, but somehow the knees and cellulitis issues were 
missed.  He was accordingly rescheduled for VA examinations 
but did not respond.  It is unclear why had failed to report, 
or the nature of his notifications that further evaluations 
were required.  In any event, such examinations are important 
to the resolution of these remaining issues.

With regard to his cellulitis claim, the Board is aware of 
the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 
408 (1994), a case that, like this one, concerned the 
evaluation of a service-connected disorder that fluctuated in 
its degree of disability, that is, a skin disorder that had 
"active and inactive stages" or was subject to remission 
and recurrence.  See also Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992) (holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.").  Thus, 
the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling. 

With further regard to the issue of rating his right shoulder 
disability, in general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified; see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The veteran should be scheduled for a 
VA dermatological examination to - 

    (a)  determine the exact nature of 
current dermatological problems, to 
include but not limited to cellulitis; and 

    (b)  provide an opinion as to whether 
these are in any way related to the 
multiple in-service incidents (and 
diagnoses), 

    (c)  whether they have been chronically 
present since then, or 

    (d)  whether they are associated with, 
or undistinguishable from, any other 
service-connected disabilities. 

The entire claims file and a copy of this 
remand should be made available to the 
examiner.  If possible, and with 
supplemental information from the veteran 
for guidance in that regard, the 
examination should be scheduled for a time 
when the skin problems are active.  If 
this is not possible, the file should be 
so annotated.  


3.  The veteran should be scheduled for a 
VA orthopedic examination by a physician 
who has not previously examined him 
concerning the right shoulder disability.  
The examiner should provide a 
comprehensive report including the 
complete rationale for all conclusions 
made.  

    (a)  The examiner should fully describe 
the degree of limitation of motion of the 
right shoulder and limitation of motion 
must be objectively confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present.

    (b)  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated, 
per 38 C.F.R. § 4.40.

    (c)  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, per 38 C.F.R. § 4.45.
    
    (d)  A specific discussion should be 
undertaken as to the nature of the current 
degenerative right shoulder changes and 
whether these can be dissociated from the 
in-service trauma.  Comprehensive 
examination should include these 
degenerative changes and functional 
incapacitation resulting therefrom.




3.  The veteran should also be scheduled 
for a VA orthopedic evaluation by a 
physician who has not otherwise seen him 
except as above in (2), to 

    (a)  determine the nature and 
diagnosis(es) of current right and left 
knee disabilities;  

    (b)  to what are these disabilities 
attributable;

    (c)  to what extent did service or 
experiences and/or other service-connected 
problems impact his knees.  

    (d)  Each of the above opinions should 
be couched in terms of whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) or whether 
such an association or relationship is 
unlikely (e.g., less than a 50-50 degree 
of probability.  The Board notes that "as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

4.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
SSOC should be issued on all pending 
issues and considering all possible 
alternative criteria both in rating and 
service connection, and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


